Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/18/2022.  Claim 1 is amended; claims 2-11, 14-18 are cancelled; claim 21 is withdrawn from consideration as being drawn to non-elected invention; and claims 23-25 are added.  Accordingly, claims 1, 12-13 and 19-25 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 12-13, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Markgraf et al (US 2013/0102718 A1).
Regarding claim 1, Markgraf et al disclose polyoxymethylene composition comprising polyoxymethylene polymer, a reinforcing fiber and a tribological modifier (paragraph 0019).  See example 1, wherein the composition comprises 65.19% by weight of polyoxymethylene having 20-25 mmol/kg of terminal OH groups (see Table 1 and paragraph 0202 - reads on polyoxymethylene polymer and its amount in present claim 1), 26% by weight of reinforcing fiber (see Table 1 and paragraph 0204 - reads on reinforcing fiber and its amount in present claim 1) and 7% by weight of GUR® 4120 (UHMW polyethylene).  The composition comprises coupling agent in amounts of 0.3 to 1.5 wt% (paragraph 0075) which reads on amount of coupling agent in present claim 1.  Examples of coupling agents include polyisocyanate (paragraph 0072) which reads on the isocyanate in present claim 1.
Markgraf et al fails to disclose a polymer composition including a graft copolymer of polyethylene and styrene acrylonitrile as the only tribological modifier and its amount; and properties.
However, regarding polymer composition including a graft copolymer of polyethylene and styrene acrylonitrile as the only tribological modifier and its amount, Markgraf et al in the general disclosure teach that the composition comprises one or more tribological modifiers comprising a graft copolymer (paragraph 0100).  A suitable graft copolymer has an olefin polymer as a graft base and grafted to at least one vinyl polymer or ether polymer.  The graft copolymer is preferably present in amounts of 2 to 10% by weight (paragraph 0105) which overlaps with the amount of tribological modifier in present claim 1.  Particular preference is given to graft copolymer based on polyethylene grafted with styrene acrylonitrile (paragraph 0109).  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in general disclosure of Markgraf et al and case laws, it would have been obvious to one skilled in art prior to the filing of present application to use any of the tribological modifier including the preferred graft copolymer based on polyethylene grafted with styrene acrylonitrile as the only tribological modifier in overlapping amounts in the polymer composition of example 1, of Markgraf et al, absent evidence to the contrary.
Regarding properties, Markgraf et al teach that polyoxymethylene polymers have a low coefficient of friction and therefore generate very little friction noise (paragraph 0020).  Coefficient of friction is preferably lower than 0.30 (paragraph 0194).  Therefore, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and preferably may contain a graft copolymer based on polyethylene grafted with styrene acrylonitrile as the only tribological modifier as in present claims and exhibits a coefficient of friction of lower than 0.30, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al to have the presently claimed properties (i.e. dynamic coefficient of friction against car glass of less than about 0.25 as determined according to VDA 230-206 and a noise rating of less than about 4), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 12, see example 1, wherein the composition is free of silicone containing polymers.
Regarding claim 13, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and may preferably contain a graft copolymer of styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al to have the presently claimed properties (i.e. HDT of greater than 1600C when tested at 1.8 MPa).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 19, in addition to 4a-4d above, see example 1, wherein the wear rate is 13.4 microns.
Regarding claim 20, preferred molded parts are used in latches, pulleys, wiper systems etc. (paragraph 0195).
Regarding claim 22, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and preferably contain a graft copolymer of polyolefin and styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al, to have the presently claimed properties (i.e. melt volume flow rate of from about 0.5 cm3/10 to about 2.5 cm3/10 min when measured at 1900C and at a load of 2.16 kg).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Markgraf et al (US 2013/0102718 A1) in view of Zia et al (US 2015/0111796 A1).
It is noted that Zia et al (US 2015/0111796 A1) was listed under the relevant prior art and listed in PTO-892 of office action mailed 4/22/2020.
The discussion with respect to Markgraf et al in paragraph 4 above is incorporated here by reference.  Additionally, Markgraf et al teach that molding compositions can be modified and/or stabilized by additives known to person skilled in art (paragraph 0162) such as acid scavengers, and UV stabilizers (paragraph 0164).
Markgraf et al are silent with respect to the species of additives and their amounts.
However, Zia et al in the same field of endeavor teach a composition comprising polyoxymethylene polymer, tribological modifier (abstract).  The reinforcing fiber may be present in amounts of at least 1 wt% by weight and less than about 50% by weight (paragraph 0085).  In one embodiment, ultraviolet stabilizers such as benzophenone, benzotriazole or a benzoate can be included in amounts of about 0.01 wt% to less than about 0.75 wt% (paragraph 0074) which reads on present claim 23.  In one embodiment, an acid scavenger such as calcium salt may be included in amounts of at least about 0.001% and less than about 1 wt% (paragraph 0077) which reads on present claim 24.  In one embodiment, a light stabilizer, such as oligomeric hindered amine may be present in addition to the UV light stabilizer in amounts of least about 0.01 and less than about 0.75% (paragraph 0080) which reads on present claim 25.  Case law holds that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Zia et al, case law and given that Markgraf et al contemplate including known additives, it would have been obvious to one skilled in art prior to the filing of present application to include the UV light stabilizer, acid scavenger and light stabilizer in the composition, of Markgraf et al, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 2/18/2022 are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.  

It is noted that applicant arguments are similar to those presented earlier and have been addressed in office action mailed 2/18/2022 and incorporated here by reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764